In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 20, 1987, which denied his motion to be relieved of his default in appearing at the call of the calendar, and (2) an order of the same court, dated November 20, 1987, which was denominated a motion to renew but which was, in actuality, a motion for reargument.
Ordered that the order dated March 20, 1987 is affirmed; and it is further,.
Ordered that the appeal from the order dated November 20, 1987 is dismissed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The plaintiff failed to prove that he had any merit to his action, a necessary showing for one seeking to be relieved of a default (see, Quigley v Jabbur, 124 AD2d 398; La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711, affd 62 NY2d 1014). The plaintiff’s motion which was denominated a *632motion to renew was actually a motion for reargument. Thus, the appeal from the order dated November 20, 1987 must be dismissed, since no appeal lies from the denial of reargument. Mollen, P. J., Mangano, Rubin and Sullivan, JJ., concur.